Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to the amendment filed on 08/22/2022.  As directed by the amendment: claims 31-36 have been withdrawn.  Thus, claims 20-30 are presently pending in this application.
Response to Arguments
Applicant's arguments with respect to claims 20-30 being rejected under 102 (a) (2) as being anticipated by Leopold et al. (6352561) have been considered but are moot in view of the new grounds of rejection.  However, the claims are rejected under new grounds of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification does not provide adequate written description for “such that each of the opposing lateral edges on either side of the joint has the same thickness as the biocompatible material meet in a butt joint” in claim 20.   Throughout the specification there is no support for this newly added limitation. 
Claims 21-30 are rejected as being dependent from a rejected base claim. 
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22 and 37-28 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Lostetter (2019/0247213) and, in the alternative, under 35 U.S.C. 103(a) as obvious over Lostetter (2019/0247213). 
Regarding claim 20, Lostetter discloses a sheath 28 (Fig. 3A) for compressing a vascular graft to an insertion diameter relative to a deployed diameter (pars. 0006 and 0042 discloses the sheath 28 is used to deliver a graft which radially constricted), comprising a biocompatible material (Figs. 4A-4D disclose the use of the sheath to deliver a stent within the body which would inherently require biocompatible materials) having a thickness with opposing lateral edges defined by the thickness of the biocompatible material (as shown in Figs. 3A-3B, the lateral edges form seam 36 defined by the thickness of the sheath’s biocompatible material) and an attachment 32 configured to releasably secure the opposing lateral edges together to wrap and compress the vascular graft to the insertion diameter (par. 0006 discloses using the sheath to constrict a graft and Fig. 3A and par. 0042 disclose using the wire 32 to releasably secure seam 36), wherein the opposing lateral edges are releasably secured by the attachment so that the opposing lateral edges adjoin to form a joint (seam 36; Fig. 3A) where the opposing lateral edges meet such that each of the opposing lateral edges on either side of the joint has the same thickness as the biocompatible material (as shown in Fig. 3A, the thickness of the lateral edges meeting to form seam 36 have the same thickness as the thickness of the sheath material). 
Alternatively, Lostetter does not explicitly disclose a biocompatible material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the sheath to include biocompatible material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 21, Lostetter discloses the releasable attachment comprises a pull wire configured to release the opposing lateral edges of the sheath when withdrawn proximally (Figs. 3A-3B disclose a pull wire 32 and par. 0043 discloses retraction of wire 32 opens the seam 36). 
Regarding claim 22, Lostetter discloses comprising a plurality of holes (suture loops 30; Fig. 3B) in the biocompatible material adjacent the opposing lateral edges (the loops 30 are attached in the biocompatible material of the sheath and par. 0044 discloses the loops 30 can also be slits in the material of the sheath) , wherein the pull wire extends through the plurality of holes to releasably secure the opposing lateral edges together (as shown in Fig. 3A).
Regarding claims 27-28, Lostetter discloses wherein the pull wire is metallic and the pull wire is composed of biocompatible fabric (par. 0040 discloses stainless steel and thread materials). 
Claims 23-26 are rejected under 35 U.S.C. 103(a) as obvious over Lostetter (2019/0247213) in view of Wright, Jr. et al. (2005/0080430) “Wright”. 
Lostetter discloses the claimed invention of claims 20-22; except for wherein the opposing lateral edges each have a sinusoidal configuration of longitudinally-sequential peaks and valleys; wherein the peaks are laterally offset from one another such that peaks on a first lateral edge contact valleys of a second lateral edge when the opposing lateral edges are secured together to wrap and compress the vascular graft to the insertion diameter; wherein each of the plurality of holes is in proximity to a peak of longitudinally-sequential peaks and valleys and wherein the pull wire passes alternately through holes of the first lateral edge and holes of the second lateral edge.
However, Wright teaches a similar sheath 30 (Fig. 2C) comprising  opposing lateral edges each have a sinusoidal configuration of longitudinally-sequential peaks and valleys (zig-zag pattern 52; Fig. 2a/2c and par. 0032); wherein the peaks are laterally offset from one another such that peaks on a first lateral edge contact valleys of a second lateral edge when the opposing lateral edges are secured together (as shown in Fig. 2c, the peaks of the teeth 52 meet the valleys).  When combined with the sheath having the holes in Lostetter, the combination of the sheath with the holes in Lostetter and the zig-zag pattern of the lateral edges of Wright would arrive at each of the plurality of holes is in proximity to a peak of longitudinally-sequential peaks and valleys and wherein the pull wire passes alternately through holes of the first lateral edge and holes of the second lateral edge. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sheath in Lostetter to include the opposing lateral edges each have a sinusoidal configuration of longitudinally-sequential peaks and valleys; wherein the peaks are laterally offset from one another such that peaks on a first lateral edge contact valleys of a second lateral edge when the opposing lateral edges are secured together to wrap and compress the vascular graft to the insertion diameter; wherein each of the plurality of holes is in proximity to a peak of longitudinally-sequential peaks and valleys and wherein the pull wire passes alternately through holes of the first lateral edge and holes of the second lateral edge, as taught and suggested by Wright, for allowing a secured attachment of the lateral edges. 
Claims 29-30 are rejected under 35 U.S.C. 103(a) as obvious over Lostetter (2019/0247213) in view of Wilson (6254593). 
Lostetter discloses the claimed invention of claims 20-21; except for the biocompatible material comprises polytetrafluoroethylene (PTFE) and the biocompatible material comprises polyethylene terephthalate (PET).  However, Wilson teaches a similar sheath 28 (Fig. 8) comprising biocompatible material comprises polytetrafluoroethylene (PTFE) and the biocompatible material comprises polyethylene terephthalate (PET) (col. 6, lin. 59-65).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sheath in Lostetter to include the biocompatible material comprises polytetrafluoroethylene (PTFE) and the biocompatible material comprises polyethylene terephthalate (PET), as taught and suggested by Wilson, for using suitable materials for biocompatibility. 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the biocompatible material comprises polytetrafluoroethylene (PTFE) and the biocompatible material comprises polyethylene terephthalate (PET), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YASHITA SHARMA/
Primary Examiner, Art Unit 3774